DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of group I, claims 14-19, in the reply filed on 8/4/22 is acknowledged. Applicant has further elected a small molecule as the species of antagonist and in vivo as the species of contacting. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).Claims 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 14-19 are being acted upon.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is insufficient written description to demonstrate that applicant was in possession of the claimed genus of antagonists of GPR65.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163.
The instant claims are directed to a method of modulating TH17 cell pathogenicity by contacting T cells with an antagonist of GPR65. This encompasses a large genus of structurally different molecules including peptides, small molecules, lipids, antibodies, or nucleic acids. Dependent claims specify that the antagonist also functions to prevent binding of a ligand to GPR65 or displaces a ligand of GPR65 and to treat autoimmune disease. The instant specification does not disclose a correlation between the structure of the antagonists, and the claimed functions of antagonizing GPR65, treating autoimmune disease, modulating TH17 pathogenicity, or preventing or displacing ligand binding. Additionally, no species of GPR65 antagonists are disclosed by the instant specification.   Furthermore, there is no art recognized correlation between said structure and function, and antagonists of GPR65 are not well known in the art. For example, Huang teaches that GPR65 is an understudied G protein coupled receptor that is “pharmacologically dark”, and that identifying ligands for said receptor is difficult due to uncertainty about the proteins through which they signal, and diversity of ligands (see page 477, in particular).  See also Sanderlin, 2015 which describes only a single known agonist of GP65, while teaching that to date much advancement needs to be done in development of efficacious antagonists (see page 105-106, in particular).  
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show possession of the genus of antagonists, broadly encompassed by the claimed invention. The Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed. Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     Also, it is noted that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  
Given the claimed broadly class of antagonists, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making antagonists with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antagonists to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Claims 14-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification provides insufficient guidance to practice the method as broadly claimed.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The claims are directed to a method for modulating TH17 cell pathogenicity and treating autoimmune disease comprising contacting with a GPR65 antagonist. The claims encompass a wide genus of antagonists including antibodies, peptides, nucleic acids or small molecules.  Furthermore, the state of the art is such that drug discovery is extremely complex and unpredictable. For example, peptides are difficult to use as therapeutic agents, and considerable effort has been expended in the pursuit of new drugs that act through peptidergic signaling systems (see Geary 2010, of record). Additionally, the claims encompass protein effectors, and the state of the art is such that protein chemistry is one of the most unpredictable areas of biotechnology. Whisstock et al (Quarterly Review of Biophysics, 2003, 36, pp307-340, of record) teach that the prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions. Furthermore, as taught by Huang, GPR65 is an understudied G protein coupled receptor that is “pharmacologically dark”, and that identifying ligands for said receptor is difficult due to uncertainty about the proteins through which they signal, and diversity of ligands (see page 477, in particular).  See also Sanderlin, 2015 which describes only a single known agonist of GP65, while teaching that to date much advancement needs to be done in development of efficacious antagonists (see page 105-106, in particular).  Thus, making and using a genus of GPR65 antagonists as broadly claimed would be highly unpredictable.
Furthermore, TH17 cells are an extremely complex T cells subset, show a substantial degree of plasticity in terms of their phenotype and function, and can be modulated in response to a wide range of different transcriptional regulators and cues, and therapeutic approaches that target TH17 cells needed to be careful evaluated (see Stockinger et al., 2017, of record).  Additionally, the role of GPRR65 in autoimmune disease is also highly unpredictable.  For example, while loss of GPR65 results in reduced susceptibility in a mouse model of multiple sclerosis, it has the opposite effect during inflammatory bowel disease, where loss of GPR65 exacerbates disease (see Hernandez, 2022, and Marie, 2022). Thus, treating any autoimmune disease by contacting with any GPR65 antagonist would be highly unpredictable.
Given the breadth of the claims and the unpredictability of the art, the instant specification must provide sufficient and enabling disclosure commensurate in scope with the present claims.  The instant specification discloses reduced severity of EAE in mice having CD4 T cells that are genetically deficient (knockout) for GPR65.  However, this is not commensurate in scope with the instant claims, which encompass contacting T cells (in vitro or in vivo) with any GPR65 antagonist for treating any autoimmune disease.  No guidance or examples of any GPR65 antagonists are disclosed.  Thus, based on the unpredictability of the art, the lack of guidance provided by the instant specification, and the breadth of the claims, it would require undue experimentation to practice the full scope of the claimed method. 

Claim 16 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A method comprising contacting with a small molecule GPR65 antagonist that “prevents binding of a ligand to GPR65 or displaces a ligand of GPR65” 
A review of the specification fails to reveal support for the new limitations.
The specification discloses GPR65 antagonists, but does not disclose an antagonist that that “prevents binding of a ligand to GPR65 or displaces a ligand of GPR65”, as recited in the present claim. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/065045.
WO 03/065045 teaches administering a GPR65 antagonist to a subject to treat  disorders of the central nervous system such as multiple sclerosis (See page 55-56, 65-67, 82).  WO 03/065045 teaches that GPR65 is upregulated the central nervous system and that there is an association of GPR65 with central nervous system disease, including multiple sclerosis, and that inhibition of activity of GPR65 is desirable in such situations and would have a beneficial effect (see pages 55-56 and 65-66, in particular). WO 03/065045 teaches administration by various routes including parenteral or intravenous, which would result in “contacting” of T cells present in vivo with the antagonist, and therefore would inherently result in a decrease in TH17 cell pathogenicity (see page 69, in particular). WO 03/065045 teaches that said antagonists include small molecules that decrease activity of GPR65 receptor, and that said antagonists are screened for their ability to function to bind to GPR65, thereby making the ligand binding site inaccessible (i.e. a small molecule that prevents binding of a ligand, see pages 39-40, 46, 101, and 104, in particular). 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644